Exhibit 10.4

UROGEN PHARMA LTD.

AMENDMENT NO. 1 TO

SALES AGREEMENT

 

August 12, 2020

Cowen and Company, LLC
599 Lexington Avenue

New York, New York 10022

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated as of December 20, 2019 (the
“Sales Agreement”), between Cowen and Company, LLC (“Cowen”) and UroGen Pharma
Ltd., a company organized under the laws of the State of Israel (the “Company”).
All capitalized terms used in this Amendment No. 1 to the Sales Agreement
between the Company and Cowen (this “Amendment”) and not otherwise defined
herein shall have the respective meanings assigned to such terms in the Sales
Agreement. Cowen and the Company hereby agree as follows:

 

A. Amendments to Sales Agreement. The Sales Agreement is amended as follows:

 

1. Section 2(k) of the Sales Agreement shall be replaced as follows:

 

Independent Accountants. Each of Kesselman & Kesselman, Certified Public
Accountants (Israel), an independent registered public accounting firm and a
member firm of PricewaterhouseCoopers International Limited, which has expressed
its opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) filed with the Commission as a
part of the Registration Statement and the Prospectus, and
PricewaterhouseCoopers LLP is (i) an independent registered public accounting
firm as required by the Securities Act and the rules of the Public Company
Accounting Oversight Board (“PCAOB”), (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X under the Securities Act and (iii) a registered public accounting
firm as defined by the PCAOB whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

 

2. Section 4(q) of the Sales Agreement shall be replaced as follows:

 

Comfort Letter. On or prior to the Settlement Date for the event in Section
4(o)(D) hereof, and within five (5) Trading Days of each Triggering Event Date
with respect to which the Company is obligated to deliver a certificate pursuant
to Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause each of Kesselman & Kesselman, Certified
Public Accountants (Israel), an independent registered public accounting firm
and a member firm of PricewaterhouseCoopers International Limited, and
PricewaterhouseCoopers LLP, to furnish the Agent a comfort letter, dated the
date of delivery, in form and substance reasonably satisfactory to the Agent and
its counsel, substantially similar to the form previously provided to the Agent
and its counsel; provided, however, that any such comfort letters will only be
required on the Triggering Event Date specified to the extent that it contains
financial



NY: 1254445-1

 

 



--------------------------------------------------------------------------------

 

statements filed with the Commission under the Exchange Act and incorporated or
deemed to be incorporated by reference into a Prospectus.  If requested by the
Agent, the Company shall also cause comfort letters to be furnished to the Agent
within ten (10) Trading Days of the date of occurrence of any material
transaction or event requiring the filing of a current report on Form 8-K
containing material amended financial information of the Company, including the
restatement of the Company’s financial statements. The Company shall be required
to furnish no more than one comfort letter per accounting firm hereunder per
calendar quarter, unless requested by the Agent pursuant to Section 4(o)(D)
hereof.

 

B. No Other Amendments. Except as set forth in Part A above, all of the terms
and provisions of the Sales Agreement shall continue in full force and effect.

 

C. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and may be delivered by
facsimile transmission or by electronic delivery of a portable document format
(PDF) file.

 

D. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York applicable to
agreements made and to be performed in such state.

 

[Signature Page Immediately Follows]

 

--------------------------------------------------------------------------------

Exhibit 10.4

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

Very truly yours,

 

UROGEN PHARMA LTD.

 

 

By: /s/ Peter Pfreundschuh

Name: Peter Pfreundschuh

Title: Chief Financial Officer

 

 

 

The foregoing Amendment is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

 

COWEN AND COMPANY, LLC

 

 

By: /s/ Michael Murphy

Name: Michael Murphy

Title: Managing Director

 



 

 

[Signature Page to Amendment No. 1 to Sales Agreement]

